NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT



ARMAND N. PERREAULT,               )
                                   )
           Appellant,              )
                                   )
v.                                 )               Case No. 2D16-3713
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed April 5, 2017.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Pinellas County; Philip J. Federico, Judge.

Armand N. Perreault, pro se.

PER CURIAM.

              We affirm the order dismissing Mr. Perreault's motion for postconviction

relief, in which he claimed to have discovered new evidence about the cause of the

victim's death in connection with his conviction for first-degree murder. Our affirmance

is without prejudice to any right Mr. Perreault may have to timely file such a motion

based upon opinions that his expert may develop following our decision in Perreault v.

State, 203 So. 3d 999 (Fla. 2d DCA 2016).

              Affirmed.



WALLACE, LaROSE, and KHOUZAM, JJ., Concur.